Per Curiam.
Action by a minor to recover $70, the balance alleged to be due to him for one year’s work and labor performed for the defendant at his request. The defense was payment and counterclaims aggregating $70, for which the defendant demanded judgment. The reply put in issue the allegations of new matter in the answer. The issues were submitted to the jury, a verdict returned for the plaintiff in the sum of $61.54, and judgment entered thereon from which the defendant appealed.
The assignments of error raise the questions whether the defendant was entitled to a directed verdict and whether the court erred in its rulings as to the admission of evidence. We find no reversible error in the rulings of the court. The counterclaims relied on by the defendant were based on a series of trades between the parties, whereby the plaintiff purchased of the defendant certain articles of personal property, including a yoke of oxen. The contention of the defendant is to the effect that the evidence shows as a matter of law that each trade was a separate one, fully executed, and fair, hence this case falls within the rule of Johnson v. Northwestern Mut. Life Ins. Co. 56 Minn. 365, 57 N. W. 934, and the defendant should have been credited with the purchase price of the oxen. The record obviously does not justify this claim, for it clearly tends to show that each time the plaintiff, a minor, traded with the defendant, his employer, the trade was an improvident one for the plaintiff, and that the verdict was a just one.
Judgment affirmed.